Case 1:18-cv-07831-PAC Document 42-5 Filed 02/15/19 Page 1 of 2




            EXHIBIT 3
                  Case 1:18-cv-07831-PAC Document 42-5 Filed 02/15/19 Page 2 of 2


Ivonne Rojas

From:                        Ivonne Rojas
Sent:                        Tuesday, September 25, 2018 12:44 PM
To:
Subject:                     Withdrawal confirmation

Importance:                  High


Dear Molly,

Your medical withdrawal from the School of General Studies is being processed for FALL of 2018. We regret that you
have had to interrupt your studies, but we trust that in consultation with your advisor you have made the appropriate
decision under the circumstances. We hope that you will soon be able to resume your studies at Columbia University.
Below, please find a link to our facts and policies for students who have withd~awn. It is your responsibility to carefully
read through this document and to contact the relevant offices to ensure you are compliant with all pertinent
administrative policies. Doing so will prevent any delays in processing your re-enrollment upon your return. This
document includes information about the student health insurance.

In order to return to GS you must submit a re-enrollment petition to the Dean of Students Office by the appropriate
deadline November 15th (to return in the spring}. Failure to follow this process will prevent you from being able to
register. Prior to submitting your re-enrollment petition, please check SSOL to see if there are currently any holds on
your student record. It is your responsibility to resolve these holds prior to submitting your petition as your re-
enrollment cannot be processed until all holds are lifted. Late and incomplete re-enrollment petitions will not be
considered.

Given that your withdrawal was the result of reported medical issues, you will also be required to be evaluated by the
relevant branch of University Health Services prior to your re-enrollment at Columbia University. A member of the
senior staff of Columbia's Health Services will consult with you about your treatment and well-being, counsel you in your
decision-making about returning, and help us to better understand any special support you may need as you transition
back into your studies. As part of the process, you may be requested to supply documentation from your health provider
and/or counselor about your treatment and readiness to resume your studies, full-time or part-time. All of this
information will be kept confidential:

Additionally, pursuant to your request, after careful review and consideration of your circumstances, you request to
remain in your University housing, subject to the terms and conditions of your current lease, as an accommodation, has
been approved through the FALL 2018 semester. This approval has been granted with the understanding that you will
be resuming classes during the SPRING 2019 semester. Please note that if you do not resume classes at that time, you
will be required to vacate from housing. Furthermore, you must remain complaint with the terms and conditions of
your lease to maintain housing and accommodation. Your approved accommodation request has been forwarded to the
UAH office.

Please note: if you do not return to General Studies within three years for undergraduates and one year for Postbac
Premed students, you will need to reapply through the Office of Admissions.

GS Facts and Policies

Sincerely,

Ivonne Rojas
Acting Dean of Students
Columbia University School of General Studies
                                                             1
